Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered January 8, 1998, convicting defendant, after a jury trial, of robbery in the first degree (two counts), and attempted robbery in the first degree, and upon his pleas of guilty, of two counts of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to two consecutive terms of 25 years to life concurrent with concurrent terms of 25 years to life, 25 years to life and 20 years to life, unanimously affirmed.
Defendant’s challenge to the admission of a photograph of himself is unpreserved, as well as being expressly waived, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the photograph was relevant to explain how defendant, who had been identified through his appearance in a bank surveillance video, came to be arrested, and that the photograph, which had been carefully redacted, did not suggest that defendant had a criminal record or cause any prejudice.
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Williams, Tom, Ellerin and Wallach, JJ.